NUMBER 13-19-00187-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                IN RE NADASHA THOMAS


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria 1

        Relator Nadasha Thomas filed a petition for writ of mandamus in the above cause

on April 16, 2019. Through this original proceeding, relator contends that the trial court

abused its discretion in (1) conducting a hearing on the real party in interest Y’Kuiam

Lavar Denson’s request for temporary orders, (2) entering temporary orders that changed

the managing conservator who has the exclusive right to designate the minor child’s




        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
residence and imposed a geographic restriction, and (3) holding relator in contempt for

violating a void order. She requested that we grant mandamus relief and direct the trial

court to issue a written ruling to vacate the temporary orders issued on September 6,

2018 and the March 26, 2019 order compelling relator to deliver the child to Denson and

finding her in contempt. This Court requested and received a response to the petition for

writ of mandamus from Denson which includes an additional temporary order

subsequently rendered by the trial court on April 30, 2019.

       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or a clear

abuse of discretion and that no adequate appellate remedy exists. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion

when it fails to analyze or apply the law correctly or apply the law correctly to the facts.

In re Nationwide, 494 S.W.3d at 712; In re H.E.B. Grocery Co., 492 S.W.3d 300, 302

(Tex. 2016) (orig. proceeding) (per curiam). We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d at 136. Because there is no remedy by appeal, temporary orders

may be reviewed by mandamus. See In re Derzapf, 219 S.W.3d 327, 334 (Tex. 2007)

(orig. proceeding) (per curiam); Geary v. Peavy, 878 S.W.2d 602, 603 (Tex. 1994) (orig.




                                             2
proceeding); Little v. Daggett, 858 S.W.2d 368, 369 (Tex. 1993) (orig. proceeding); see

also TEX. FAM. CODE ANN. § 105.001 (West, Westlaw through 2017 1st C.S.).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the record, and the applicable law, is of the opinion that the relator has not

met her burden to obtain mandamus relief. Accordingly, we lift the stay previously

imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). We deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed the
3rd day of May, 2019.




                                             3